United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Q.M., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Inglewood, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0345
Issued: May 17, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 7, 2017 appellant filed a timely appeal from a November 1, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed from OWCP’s last merit decision, dated August 15, 2016, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 21, 2002 appellant, then a 28-year-old mail processor, filed a traumatic
injury claim (Form CA-1) alleging that on September 1, 2000 she sustained bilateral carpal tunnel
syndrome as a result of repetitively processing mail through a machine. She stopped work and
returned to part-time modified-duty work on September 24, 2002. OWCP assigned File No.
xxxxxx098 and converted appellant’s traumatic injury claim to an occupational disease claim. It
subsequently accepted the claim for bilateral carpal tunnel syndrome, bilateral shoulder strain,
bilateral de Quervain’s syndrome, and bilateral lateral epicondylitis. OWCP initially paid wageloss compensation benefits for partial disability on the daily rolls. The record reveals that it
combined this claim with a previous claim with the present claim serving as the master file.2
Appellant was terminated from employment, effective December 27, 2002.
January 23, 2005 OWCP placed her on the periodic compensation rolls.

On

On March 16, 2015 OWCP received evidence that on March 10, 2015 the Superior Court
of California, County of Los Angeles accepted appellant’s guilty plea to one count of insurance
fraud under Section 550(B)(3) of the California Penal Code in relation to her FECA benefits.
Appellant was sentenced to three years of summary probation and ordered to pay restitution and a
fine.
By decision dated April 27, 2015, OWCP determined that appellant had forfeited her
entitlement to compensation, effective March 10, 2015, pursuant to 5 U.S.C. § 8148(a), and thus,
was not entitled to receive further benefits. It noted that she had plead guilty to insurance fraud in
relation to her application for or receipt of FECA benefits. OWCP related that it would pay for
authorized medical treatment she received prior to March 10, 2015, but would pay no further
medical treatment costs beyond that date.
On May 27, 2015 appellant filed a petition to withdraw her guilty plea with the Los Angeles
County Superior Court.
In an Order for Dismissal dated August 4, 2015 a judge set aside and vacated appellant’s
guilty plea to one count of insurance fraud under Section 550(B)(3) of the California Penal Code
and entered a plea of not guilty. Appellant’s case was dismissed and an expungement order was
signed.
On February 23, 2016 appellant requested reconsideration of the April 27, 2015 decision.
She requested that her wage-loss compensation and medical benefits be reinstated, as her criminal
charges relating to FECA benefits had been dismissed.
By decision dated May 23, 2016, OWCP vacated the April 27, 2015 termination decision
and reinstated appellant’s wage-loss compensation and medical benefits. It noted that the
California Superior Court had dismissed the conviction of insurance fraud against her, and thus,

2
Under OWCP File No. xxxxxx399, OWCP accepted that appellant sustained cervical and lumbosacral strains,
cervical radiculopathy, and lumbosacral radiculopathy as a result of her employment duties.

2

OWCP had no basis to terminate her wage-loss compensation and medical benefits pursuant to 5
U.S.C. § 8148(a).
On August 15, 2016 OWCP issued a decision rescinding the May 23, 2016 decision. It
explained that an Order for Dismissal under the California Penal Code did not nullify or expunge
appellant’s criminal conviction of fraud under FECA. OWCP noted that under the California Penal
Code a defendant may request a withdrawal of a guilty plea after he or she has fulfilled the
conditions of probation. It concluded that the August 4, 2015 Order for Dismissal was merely an
acknowledgement by the court that appellant had successfully completed her probation.
Accordingly, OWCP determined that OWCP had properly terminated her wage-loss compensation
and medical benefits pursuant to 5 U.S.C. § 8148(a) and reinstated the April 27, 2015 termination
decision.
On August 4, 2017 appellant requested reconsideration of the August 15, 2016 decision.
She resubmitted the August 4, 2015 Order for Dismissal and copies of court records dated
November 2014 to August 2015, including a notice of scheduling of an August 4, 2015 hearing on
motion for modification of sentence/early termination.
OWCP received a September 6, 2016 report from Dr. Christopher P. DeCarlo, who
specializes in physical medicine and rehabilitation. Dr. DeCarlo related appellant’s complaints of
continued pain in her bilateral biceps, wrists, and thumbs. Upon physical examination, he
observed tenderness over the medial and lateral epicondyles of the right elbow and mildly over the
left elbow and tenderness over the biceps tendon. Tinel’s sign was positive for the bilateral wrists.
Dr. DeCarlo diagnosed bilateral bicipital tendinitis and impingement syndrome, flare-up of right
medial epicondylitis with bilateral medial and lateral epicondylitis, bilateral carpal tunnel
syndrome, and bilateral de Quervain’s syndrome.
In a June 23, 2017 statement, appellant related that she was presenting new legal arguments
to support her reconsideration request. Initially, she asserted that OWCP violated the Full Faith
and Credit clause of the Constitution by ignoring the clear language of the August 4, 2015 Order
for Dismissal, which explicitly noted that all charges had been dismissed, vacated, and expunged.
Secondly, appellant disagreed with OWCP’s characterization that the August 4, 2015 Order for
Dismissal was merely an acknowledgement of the end of her probation. She cited to Section
1203.4 of the California Penal Code or the “Felony Realignment Expungement Law” and indicated
that the law was meant to release convicted persons from all penalties resulting from the offense
of which he or she was convicted. Third, appellant contended that the cases OWCP cited were
misleading and irrelevant to her case. She specifically addressed each case cited. Fourth, appellant
noted that, in its May 23, 2016 decision, OWCP did not cite to any Board cases to support its
arguments. Appellant cited to several Board cases and alleged that Board case law showed a
“definitive pattern” which required a reversal of her termination. She listed several cases which
implied that the only evidence to reverse a termination of benefits under 5 U.S.C. § 8148(a) would
be to show that a conviction was set aside, vacated, or expunged.
By decision dated November 1, 2017, OWCP denied reconsideration of the merits of
appellant’s claim. It found that she had not met any of the requirements of 5 U.S.C. § 8128(a)
sufficient to warrant merit review. OWCP found that appellant had not asserted any legal argument

3

which had a reasonable color of validity and that the evidence submitted did not constitute relevant
or pertinent new evidence.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against payment of compensation at any time on his or her own motion or on application.3
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted a
specific point of law; (2) advances a relevant legal argument not previously considered by OWCP;
or (3) constitutes relevant and pertinent new evidence not previously considered by OWCP.4
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.5 If OWCP chooses to grant reconsideration, it
reopens and reviews the case on its merits.6 If the request is timely, but fails to meet at least one
of the requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.7
ANALYSIS
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
In support of her reconsideration request, appellant submitted a 24-page brief expressing
several points of disagreement with OWCP’s August 15, 2016 decision. The Board initially notes
that, in its August 15, 2016 decision, OWCP provided several reasons for its determination to
rescind the May 23, 2016 decision and reinstate the April 27, 2015 termination decision that were
not previously discussed. Accordingly, appellant’s first opportunity to address OWCP’s reasoning
was in her August 4, 2017 reconsideration request.
One of the arguments that appellant set forth was that OWCP violated the Full Faith and
Credit clause of the Constitution by ignoring the clear language of the August 4, 2015 Order for
Dismissal, which explicitly noted that all charges had been dismissed, vacated, and expunged. The
Board finds that this argument relates to the underlying issue of whether OWCP properly
terminated appellant’s wage-loss compensation and medical benefits pursuant to 5 U.S.C.
§ 8148(a) based on her March 10, 2015 guilty plea, which was later overturned and dismissed on
3

5 U.S.C. § 8128(a).

4
20 C.F.R. § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
5

Id. at § 10.607(a).

6

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

7

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

4

August 4, 2015. The Board finds that this is a relevant legal argument made for the first time on
reconsideration. Appellant also contended that the Felony Realignment Expungement Law was
meant to release convicted persons from all penalties resulting from the offense of which he or she
was previously convicted. This argument was also not previously considered by OWCP. As
appellant advanced legal arguments relevant to her claim which had not previously been
considered by OWCP, such arguments warrant further merit review of her claim.8
Thus, the Board will remand the case to OWCP to properly consider appellant’s claim and
issue an appropriate merit decision.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the November 1, 2017 decision of the Office of
Workers’ Compensation Programs is set aside, and this case is remanded for further consideration
consistent with this opinion.
Issued: May 17, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

See D.M., Docket No. 16-1754 (issued January 10, 2018).

5

